Order, Family Court, New York County (Judith B. Sheindlin, J.), entered June 5, 1992, which after a fact-finding hearing dismissed the petition in a child neglect proceeding brought against respondent, unanimously affirmed, without costs.
On March 23, 1992 respondent and his 11-year-old son Luke were in a waiting room of Family Court in connection with a *447custody proceeding. While outside his father’s presence, Luke ran away for about 30 minutes, after having become upset by something told to him by a representative of Lawyers for Children or the Commissioner of Social Services. When Luke returned, respondent asked him a question about his schooling, and when Luke refused to answer, respondent slapped him. Luke, then five feet seven inches tall, punched the respondent in the face, knocking his hat and glasses off. There followed a melee lasting several minutes during which respondent grabbed or choked Luke, and two court officers had to forcibly separate them.
The Family Court refused to find that Luke was a "neglected child” as defined by Family Court Act § 1012 (f) (i) (B), based upon this isolated incident of excessive force by the respondent, and while we certainly do not condone the respondent’s conduct, we find no compelling basis to reverse that determination. There was insufficient evidence to require our finding that Luke’s "physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired” (Family Ct Act § 1012 [f] [i]) solely as a result of the above-described incident. Concur—Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.